Citation Nr: 1504283	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-31 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.

2. Entitlement to a compensable rating for post repair nasal septum deviation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1960 to April 1961 and from July 1972 to April 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied entitlement to service connection for an acquired psychiatric disorder and entitlement to a compensable rating for post repair nasal septum deviation.

The Veteran testified before the undersigned at a Board hearing in March 2013.  A transcript of the hearing has been reviewed and associated with the claims file.

The issues of entitlement to service connection for sinusitis and allergic rhinitis, to include as secondary to service-connected post repair nasal septum deviation have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See November 2011 VA examination.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board observes that the Veteran was not provided notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in accordance with Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, notice should be sent as to all issues on appeal.  

With regard to the claim of service connection for an acquired psychiatric disorder, the Veteran contends that he has depression that is the result of military service, to include as due to his service-connected disabilities.

Private treatment records dated in July 1967 demonstrate a diagnosis of passive aggressive personality.  A VA psychiatric examination dated in November 1976 also notes a diagnosis of passive aggressive personality. 

VA treatment records note diagnoses of depressive disorder, alcohol abuse and personality disorder.  

In an opinion submitted by the Veteran's VA treating physician, he determined that there was a greater than 50 percent probability that the Veteran's military service contributed to his major depressive disorder.  Such opinion, while supportive of the claim, is not sufficient for an allowance at present, however, because it is unclear whether the physician had knowledge of the personality disorder which was diagnosed prior to the Veteran's second period of military service.

The Veteran was afforded a VA examination in November 2011.  The examiner determined that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected leg condition.  The examiner noted that the Veteran had a long history of alcohol abuse which began while he was a minor.  He determined that a period of one year of sobriety is necessary before his current mood disorder could be differentiated as primary or secondary to his substance abuse.  

In a subsequent VA examination dated in December 2011, the examiner noted diagnoses of alcohol abuse, amphetamine abuse and depressive disorder.  The examiner determined that it was not possible to differentiate between each diagnosis.

The Board notes that the November 2011 and December 2011 VA examination reports are inadequate to determine service connection for an acquired psychiatric disorder.  In this regard, the examiner did not provided in opinion as to whether the psychiatric disorder was caused or aggravated by the appellant's service-connected post repair nasal septum deviation.  While the examiner determined that the Veteran's psychiatric disorder was not related to his service-connected leg condition, he did not provide an opinion regarding aggravation of the psychiatric disorder by the service-connected leg disability.  Additionally, the examiner did not address the finding of passive aggressive disorder prior to the appellant's second period of military service and did not opine whether any current psychiatric disorder represents a superimposed disability caused by aggravation of the personality disorder shown in service.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a VCAA notice letter for his service connection and increased rating claims on appeal.

2. Schedule the Veteran for a VA psychiatric examination.  The claims folder, including a copy of this remand, must be reviewed by the examiner.

The examiner should identify all current psychiatric disorders found on examination, including congenital and personality disorders.

For each diagnosed acquired psychiatric disorder, the examiner is to provide the following opinion:

a. Is it at least as likely as not (50 percent or greater probability) that any diagnosed acquired psychiatric disorder was caused (in whole or in part) by the appellant's service-connected disabilities?

b. If not, is it at least as likely as not (50 percent or greater probability) that any diagnosed acquired psychiatric disorder was aggravated (permanently made worse beyond its natural progression) by the appellant's service-connected disabilities?  If aggravation is found, the examiner should identify the baseline level of disability prior to such aggravation.

c. If any diagnosed acquired psychiatric disorder was not caused or aggravated by the Veteran's service-connected disabilities, is it at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder is otherwise etiologically related to his periods of active military service?

d. For any current personality disorder, did it clearly and unmistakably pre-exist active duty?  If so, is it also clear and unmistakable that such disorder was NOT permanently worsened during service beyond its natural progress, such as to cause a superimposed acquired psychiatric disability?

e) If a personality disorder is found but it did not preexist active service (or if a preexisting disorder was clearly and unmistakably aggravated during service) then is it at least as likely as not that any current acquired psychiatric disorder is related to the in-service manifestations as a superimposed disorder?

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case, then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


